Citation Nr: 0624367	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  04-13 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for arthritis of the 
right hip, to include as secondary to service-connected bone 
graft residuals.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from March 1945 to October 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 RO rating decision which 
determined that new and material evidence had not been 
submitted to reopen a claim for service connection for 
arthritis of the right hip, to include as secondary to 
service-connected bone graft residuals.  

The Board notes that an October 2004 RO decision apparently 
reopened the veteran's claim and denied service connection 
for arthritis of the right hip, to include as secondary to 
service-connected bone graft residuals, on a de novo basis.  
However, service connection for such disorder, to include on 
a secondary basis, was previously denied in an August 2001 RO 
decision.  Therefore, the Board must address whether the 
veteran submitted new and material evidence to reopen his 
claim for service connection for arthritis of the right hip, 
to include as secondary to service-connected bone graft 
residuals.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
In June 2006, the veteran testified at a Board 
videoconference hearing.  

The present Board decision addresses the issue of whether new 
and material evidence has been submitted to reopen a claim 
for service connection for arthritis of the right hip, to 
include as secondary to service-connected bone graft 
residuals.  The issue of the merits of the claim for service 
connection for arthritis of the right hip, to include as 
secondary to service-connected bone graft residuals, is the 
subject of the remand at the end of the decision.  


FINDINGS OF FACT

1.  The RO denied service connection for arthritis of the 
right hip, to include as secondary to service-connected bone 
graft residuals, in August 2001 and the veteran did not 
appeal.  

2.  Evidence submitted since then includes some evidence 
which is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

1.  The August 2001 RO decision that denied service 
connection for arthritis of the right hip, to include as 
secondary to service-connected bone graft residuals, is 
final.  38 U.S.C.A. § 7105 (West 2002).  

2.  New and material evidence has been submitted to reopen a 
claim for service connection for arthritis of the right hip, 
to include as secondary to service-connected bone graft 
residuals.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
arthritis, will be presumed if they are manifest to a 
compensable degree within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310.  Secondary 
service connection may be found when an established service-
connected condition aggravates a non-service-connected 
disability.  When there is such aggravation of a non-service-
connected disability, which is proximately due to or the 
result of a service-connected condition, the veteran will be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

Unappealed RO decisions are final, with the exception that a 
claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 
Vet.App. 140 (1991).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

The RO denied service connection for arthritis of the right 
hip, to include as secondary to service-connected bone graft 
residuals, in August 2001.  The August 2001 RO decision was 
not appealed and is considered final.  38 U.S.C.A § 7105.  

The veteran is service-connected for postoperative residuals 
of a cyst of the left os calcis with scar; a donor site scar 
of the right iliac crest; and for slight irregularity of the 
right superior posterior iliac crest.  

The evidence considered at the time of the August 2001 
decision included the veteran's service medical records; 
post-service private and VA treatment records, including 
examination reports; and the veteran's own statements.  

The service medical records do not show complaints of or 
treatment for arthritis of the right hip or for any right hip 
problems.  A June 1945 treatment entry noted that the veteran 
was seen for swelling of both legs, cause undetermined.  The 
veteran was treated and hospitalized for fibrocystic disease 
of the left os calcis.  

Post-service private and VA treatment records showed 
treatment for right hip problems, including arthritis, as 
well as the veteran's service-connected postoperative 
residuals of a cyst of the left os calcis with scar; a donor 
site scar of the right iliac crest; and for slight 
irregularity of the right superior posterior iliac crest.

A July 1952 VA hospital narrative summary noted that the 
veteran was admitted for a lesion of the left heel that was 
causing pain.  It was noted that the veteran underwent an 
operation in August 1952 and that the walls of the left os 
calcis were thoroughly curetted and then the os calcis was 
packed with iliac bone chips.  The diagnoses included 
dysplasia, monostotic, fibrous, of the left os calcis.  

A December 1953 VA orthopedic examination report related 
diagnoses of operative scars, healed, "left" iliac crest 
and left heel, and residuals of removal of bone cyst of the 
os calcis, mild.  A March 1954 VA orthopedic examination 
report indicated diagnoses of removal of a tumor of the left 
os calcis, postoperative, with the tumor reported to be a 
variant of a giant cell tumor, and postoperative scare region 
of the right posterior ilium.  A November 2000 VA orthopedic 
examination report indicated an impression of status post 
removal of a variant of a giant cell tumor on the left with 
recurrence and mineralization of the calcaneus and tarsal 
bones of the left foot secondary to disuse atrophy and 
avoiding pressure on the area.  

A June 2001 VA orthopedic examination report noted that the 
veteran complained of difficulty walking as well as a 
numbness and pressure feeling in the right iliac crest area.  
The diagnoses included healed bone cyst, left calcaneus; 
slight irregularity of the right superior posterior iliac 
crest secondary to the bone graft donor site; and 
degenerative arthritis of the lumbar spine and both hips, age 
related.  The examiner commented that the degenerative 
arthritis of the back and hips was age related.  The examiner 
remarked that the subjective discomfort related to the 
superior posterior iliac crest was directly related to the 
surgical procedure performed in 1952 for his service-
connected cyst in the left calcaneus.  

The evidence received since the August 2001 RO decision 
includes additional private and VA treatment records, 
including examination reports, as well as statements and 
testimony from the veteran.  These records contain evidence 
of treatment for arthritis of the right hip and the veteran's 
service-connected bone graft residuals.  

An October 2004 statement from a VA nurse practitioner noted 
that the veteran had been a patient of hers at a VA facility 
and that he had been persistently complaining of pain in his 
right iliac crest.  It was reported that the veteran had a 
bone graft harvested from his right iliac crest to repair 
damage to his heel and that he had suffered pain in the right 
iliac crest since that time.  The nurse practioner stated 
that it was more likely than not that the veteran's pain in 
his right iliac crest was from his bone graft harvest done to 
repair his heel.  

A June 2006 statement from Dr. F. L. Garrett noted that he 
had examined the veteran.  Dr. Garrett stated that it was 
more likely than not the veteran's degenerative joint disease 
of the right hip was due to surgery done for a donor site 
bone graft.  Dr. Garrett indicated that compromising the 
integrity of the ilium by extracting bone particles for the 
graft was, in his opinion, the most probable cause of the 
veteran's present diagnosis of degenerative bone disease.  

The Board observes that in the evidence available at the time 
of the August 2001 RO decision, there was a diagnosis of 
degenerative arthritis of the right hip.  A June 2001 VA 
orthopedic examination report indicated diagnoses including 
degenerative arthritis of the hips.  The VA examiner 
specifically concluded that the veteran's arthritis of the 
hips was age related.  The August 2001 RO decision denied 
service connection for arthritis of the right hip, to include 
as secondary to service-connected bone graft residuals, on 
the basis that the evidence did not show that such disability 
was related to service-connected bone graft residuals and 
that there was no evidence of the disability during the 
veteran's period of service.  The RO noted that there was no 
medical evidence linking the veteran's arthritis of the right 
hip directly to any event in service and that there was a 
medical opinion that attributed such disability to the normal 
aging process.  The RO indicated that there was no medical 
opinion linking the arthritis to the surgery on the left 
foot.  

The Board observes that the June 2006 statement from Dr. 
Garrett specifically indicated that it was more likely than 
not that the veteran's degenerative joint disease (arthritis) 
of the right hip was due to surgery done for a donor site 
bone graft and that such surgery was the most probable cause 
of the veteran's present diagnosis of degenerative bone 
disease.  The evidence received since the August 2001 RO 
decision raises a question of a possible relationship between 
the veteran's arthritis of the right hip and his service-
connected bone graft residuals.  Such was not shown at the 
time of the August 2001 RO decision.  The evidence will be 
considered credible for the purposes of determining whether 
new and material evidence has been submitted.  

Therefore, the Board finds that the evidence received since 
the August 2001 RO decision is not cumulative or redundant, 
relates to an unestablished fact necessary to substantiate 
his claim, and raises a reasonable possibility of 
substantiating the claim.  

The Board concludes that evidence submitted since the August 
2001 RO decision is new and material, and thus the claim for 
service connection for arthritis of the right hip, to include 
as secondary to service-connected bone graft residuals, is 
reopened.  This does not mean that service connection is 
granted.  Rather, additional development of evidence will be 
undertaken (see the below remand) before the issue of service 
connection for for arthritis of the right hip, to include as 
secondary to service-connected bone graft residuals, is 
addressed on a de novo basis.  Manio v. Derwinski, 1 Vet.App. 
140 (1991).  

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in December 2002, a rating 
decision in July 2003, a statement of the case in February 
2004, and a supplemental statement of the case in October 
2004.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty to notify prior to the 
adjudication in the December 2004 supplemental statement of 
the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.  


ORDER

The claim for service connection for arthritis of the right 
hip, to include as secondary to service-connected bone graft 
residuals, is reopened, and to this extent only, the benefit 
sought on appeal is granted.  


REMAND

As the Board has determined that the previously denied claims 
for service connection for arthritis of the right hip, 
claimed as secondary to service-connected bone graft 
residuals, has been reopened by new and material evidence, 
the claim must be reviewed on a de novo basis.  Manio v. 
Derwinski, 1 Vet.App. 140 (1991).  

As to the merits of the reopened claim for service connection 
for arthritis of the right hip, claimed as secondary to 
service-connected bone graft residuals, there is a further VA 
duty to assist the veteran in developing evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The veteran is service-connected for postoperative residuals 
of a cyst of the left os calcis with scar; a donor site scar 
of the right iliac crest; and for slight irregularity of the 
right superior posterior iliac crest.  

His service medical records do not show complaints of or 
treatment for arthritis of the right hip or for any right hip 
problems.  

The veteran was last afforded a VA orthopedic examination in 
June 2001.  The diagnoses included healed bone cyst, left 
calcaneus; slight irregularity of the right superior 
posterior iliac crest secondary to the bone graft donor site; 
and degenerative arthritis of the lumbar spine and both hips, 
age related.  The examiner commented that the degenerative 
arthritis of the back and hips was age related.  

An October 2004 statement from a VA nurse practitioner 
indicated that it was more likely than not that the veteran's 
pain in his right iliac crest was from his bone graft harvest 
done to repair his heel.  The Board observes that the veteran 
is already service-connected for slight irregularity of the 
right superior posterior iliac crest.  

A subsequent June 2006 statement from Dr. F. L. Garrett noted 
that he had examined the veteran.  Dr. Garrett stated that it 
was more likely than not the veteran's degenerative joint 
disease of the right hip was due to surgery done for a donor 
site bone graft.  Dr. Garrett indicated that compromising the 
integrity of the ilium by extracting bone particles for the 
graft was, in his opinion, the most probable cause of the 
veteran's present diagnosis of degenerative bone disease.  

The Board observes that although the June 2001 VA orthopedic 
examination report did include an etiological opinion, the 
examiner was not able to review the subsequent June 2006 
statement from Dr. Garrett.  Additionally, the veteran is now 
also service-connected for slight irregularity of the right 
superior posterior iliac crest, which was not service-
connected at the time of the June 2001 examination.  

Additionally, the Board notes that the June 2006 Board 
hearing, the veteran testified that he was currently 
receiving treatment at a VA facility.  The most recent VA 
treatment reports of record are dated in May 2004 and are 
from the New Orleans, Louisiana VA Medical Center.  As 
additional VA records may be available, the Board is of the 
view that any such records should be obtained.  See Bell v. 
Derwinski, 2 Vet.App. 611 (1992).  

Further, the Board notes that subsequent to the issuance of 
the December 2004 supplemental statement of the case, 
additional medical evidence (the June 2006 statement from Dr. 
Garrett), was submitted directly to the Board.  The veteran 
has not submitted a waiver with regard to initial RO 
consideration of this record.  Thus, the case will also be 
returned to the RO to allow for initial consideration of the 
evidence and for a supplemental statement of the case.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  

It is the judgment of the Board that the duty to assist the 
veteran with his claim includes obtaining any additional VA 
treatment records and providing him with a VA examination 
with etiological an opinion.

Accordingly, this issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following:  

1.  Obtain copies of the veteran's 
medical records (including any records 
from the New Orleans, Louisiana VA 
Medical Center) that are not already in 
the claims folder.  

2.  Have the veteran undergo a VA 
examination to determine the nature and 
etiology of his arthritis of the right 
hip.  The claims folder must be provided 
to and be reviewed by the examiner in 
conjunction with the examination.  Based 
on a review of historical records and 
medical principles, the examiner should 
provide a medical opinion, with adequate 
rationale, as to the approximate date of 
onset and etiology of any diagnosed 
arthritis of the right hip, including any 
relationship with the veteran's period of 
service.  The examiner should specifically 
opine as to whether or not any current 
arthritis of the right hip was caused by 
or permanently worsened by any of the 
veteran's service-connected bone graft 
residuals.  (The veteran is service-
connected for postoperative residuals of a 
cyst of the left os calcis with scar; a 
donor site scar of the right iliac crest; 
and for slight irregularity of the right 
superior posterior iliac crest).  

3.  Thereafter, review the veteran's claim 
for service connection for arthritis of 
the right hip, to include as secondary to 
service-connected bone graft residuals.  
If the claim is denied, issue a 
supplemental statement of the case, which 
takes into account all evidence submitted 
since the last statement of the case 
(including evidence submitted directly to 
the Board), to the veteran and his 
representative and they should be given an 
opportunity to respond, before the case is 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


